DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 29, 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 – 18, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al. (US 2004/0216601 – herein after Matsumoto).
In reference to claim 1, Matsumoto discloses a valve plate assembly (see fig. 5) of a hydraulic axial piston machine (seen in fig. 1), the valve plate assembly comprising a wear plate (73) made of a ceramic material (see ¶48) surrounded by a compression ring (79), wherein the wear plate is fixed to a support plate (72) by means of the compression ring (12) (using bolts 80).
In reference to claim 2, Matsumoto discloses the valve plate assembly, wherein the compression ring (79) comprises a fixation geometry accommodating fixing means (seen in fig. 5) connecting the compression ring to the support plate [the limitation “a fixation geometry accommodating fixing means” is a means plus function limitation representing the threaded hole and the screw or bolt].
In reference to claim 3, Matsumoto discloses the valve plate assembly, wherein (see fig. 5 and ¶52) thrust pads (springs 85) are fixed in the support plate (72) on a side (left side) opposite to the wear plate (73), wherein the thrust pads end in the support plate (72) [springs 85 end in the stepped portion 72c of the support plate 72; see ¶52: these springs apply forces in axial direction to have the support plate urge forward for bringing the sliding surfaces 77 of the stationary valve plate 73 and the moving valve plate 74 into close contact with each other].
In reference to claim 4, Matsumoto discloses the valve plate assembly, wherein the thrust pads (springs 85) abut against a stop surface (surface 72c) in the support plate (72).
In reference to claim 5, Matsumoto discloses the valve plate assembly, wherein the support plate (72) comprises a number of first openings (openings defining passages P1, P6, P7) and the wear plate (73) comprises a number of second openings (openings defining passages P2, P5), wherein a form (i.e. shape) of each first opening of the number of first openings (see openings P1, P6, P7 in figs. 5 and 13) differs from a form (i.e. shape) of each second opening of the number of second openings (see openings P2, P5 in figs. 5 and 11).
In reference to claim 6, Matsumoto discloses the valve plate assembly, wherein each first opening of the number of first openings (openings defining passages P1, P6, P7) has a cross section (as seen in fig. 5) which changes in an axial direction of the support plate (72) and each second opening of the number of second openings (openings defining passages P2, P5) has a constant cross section (as seen in fig. 5).
In reference to claim 7, Matsumoto discloses the valve plate assembly, wherein (see figs. 5, 13 and 16) sealing means (89, 90) are arranged between the support plate (72) and the wear plate (73).
In reference to claim 8, Matsumoto discloses the valve plate assembly, wherein each of the sealing means (89, 90) is arranged in a groove (as seen in fig. 5 or fig. 16) surrounding a first opening (for instance opening defining passage P1) of the number of the first openings (openings defining passages P1, P6, P7), wherein an area (cross sectional area) limited by each of the sealing means (each sealing means is a C-type seal, see ¶53) is of non-circular form [the cross sectional area within the sealing means is non-circular as seen in fig. 16].
In reference to claim 9, Matsumoto discloses the valve plate assembly, wherein the area (the cross-sectional area within the sealing means in fig. 16) limited by each of the sealing means (89, 90) is smaller than an area defined by a thrust pad (spring 85) on an opposite side (left side) of the support plate (72) [spring has plural circular coils with diameter; sealing means has one circular element with diameter; thus the area of the sealing(s) being smaller than an area of a thrust pad].
In reference to claim 10, Matsumoto discloses the valve plate assembly, wherein (see fig. 5) the support plate (72) comprises an elastically deformable spring section (see section 72c of 72 connected to springs 85).
In reference to claim 11, Matsumoto discloses the valve plate assembly, wherein the elastically deformable spring section is machined out of the support plate (the section 72c is a stepped portion of the support plate 72; In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “machined out of the support plate” has not been given patentable weight).
In reference to claim 12, see rejection of claim 3 above.
In reference to claims 13 – 15, see rejection of claim 5 above.
In reference to claim 16, see rejection of claim 7 above.
In reference to claims 17 and 18, see rejection of claim 10 above.
In reference to claim 21, Matsumoto discloses the valve plate assembly, wherein the compression ring (79)  is fixed to the support plate (72) by screws or bolts (see ¶47, ¶72 and fig. 5: bolts 80).
In reference to claim 22, Matsumoto discloses the valve plate assembly, wherein the fixation geometry is a threaded hole and wherein the fixation means is a screw or a bolt (80; as seen in fig. 5 and discussed in ¶47, ¶72)
Response to Arguments
Applicant’s arguments, dated 03/29/2022, with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Douglas teaches a similar valve plate assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/CHIRAG JARIWALA/Examiner, Art Unit 3746